By the Cowrt,

Cole J.
This court has so frequently decided the only question presented in this case, which is, that applications for new trials are mainly addressed to the sound dis*58cretion of the court in which they are made, and that this court will not interfere and reverse a judgment on account of an alleged error in denying a motion for a new trial, unless there has been a gross abuse of this discretion on the part of the Circuit Court, that it would seem as if it was about time that this point at least was no longer open for argument here.
The judgment of the Circuit Court is affirmed with costs.